Title: To Thomas Jefferson from Thomas Cooper, 31 August 1820
From: Cooper, Thomas
To: Jefferson, Thomas


Dr Sir
Aug. 31. 1820
When I can be at Monticello I cannot yet determine. I attend to your movements. I write to say, that Columbia is situated on a Sand bank. One mile from the River, & 200 feet above it. I believe it to be as healthy, as any place in the Union, if I can judge from what I have seen of the place, & the uniform testimony of its most respectable Inhabitants. The situation impressed me with the common opinion concerning it, or I wd never have consented to remove my family there.I believe you may rely on this general acct of the place. With affectionate esteem I remain Dear Sir Yr friendThos Cooper